ATWELL, District Judge.
The opinion printed in, D.C., 62 F.Supp. 341, and the opinion in 5 Cir., 159 F.2d 366, 371, correctly portray the parties and the issues and it is doubtful that an apology could be found for a restatement.
The Circuit Court opinion was rendered by two of the Judges; Circuit Judge Sibley dissented. An application for certiorari, I am informed, was refused by the Supreme Court on the ground that “no federal issue was involved.”
The mandate having arrived from the Circuit Court of Appeals, the plaintiff and the defendants have been unable to agree upon a judgment. The judgment of that court directed that “the judgment of the Court (this court) is reversed and the cause remanded for further proceedings not inconsistent with the views herein expressed.”
Judge Sibley’s strong dissent and masterful presentation of his views is most compelling, but, as I conceive it, it is the duty of this court to follow the direction of the majority of the Circuit Court of Appeals.
When counsel informed the court that they were unable to agree, I asked each to prepare a judgment which each considered as applicable; that I would then gladly hear anything that either side had to say in open court.
That course has been followed, and it seems to me that plaintiff has made it unnecessary for any further accounting or the taking of any additional testimony since he agrees to figures and estimates presented by the defendants. Such figures reflect descriptions, profits, expenses, and appropriate legal divisions within the terms of the majority opinion.
The judgment so prepared is accepted as the present judgment of the court.